Citation Nr: 1605846	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-28 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction in the rating for the Veteran's left knee instability from 30 percent to 10 percent was proper.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder, including as secondary to a service connected left knee disability, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, including as secondary to a service connected left knee disability, and if so, whether service connection is warranted.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her brother, T.R.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran presented sworn testimony at a hearing before a Decision Review Officer (DRO) in August 2011 and at a hearing before the undersigned in October 2015.  Transcripts of those hearings are of record.

The Veteran's claim of service connection for depression has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to an increased rating for a left knee disability has been raised by the Veteran in an August 12, 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for an acquired psychiatric disorder and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a low back disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected left knee instability did not show actual improvement under the normal circumstances of life and work during the relevant period.


CONCLUSION OF LAW

The reduction of the 30 percent rating for service-connected left knee instability to 10 percent was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.1-4.7, 4.71a Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the reduction of the Veteran's rating for left knee instability from 30 percent to 10 percent disabling was improper, and thus restores the 30 percent rating effective August 1, 2009.  Notwithstanding the procedural steps that must be taken, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  

Here, the evidence of record shows that the Veteran's left knee instability has remained essentially unchanged since the August 2006 VA examination, and thus her 30 percent rating should be restored.  The Veteran's left knee instability is rated under DC 5257.  Under 38 C.F.R. § 4.71a, DC 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling, moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  The terms "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

The evidence demonstrates that the Veteran's left knee recurrent instability has not actually improved under the ordinary conditions of life and work during the appeal period.  Her medical records show reports of buckling and her knee giving way throughout the appeal period.  At an August 2006 VA Examination, she reported left knee instability and episodes of near-falling.  The VA examiner noted a marked shift of approximately two (2) centimeters on varus and valgus stress of the joint line.  At an October 2008 VA examination, she reported continued episodes of giving way of her left knee.  She stated that she would miss one to three days of work per month due to her knee symptoms.  She reported these same symptoms on her June 2010 substantive appeal VA Form 9.  At her August 2011 hearing before the DRO, she testified that her left knee gives way frequently on the job, where she is on her feet all day.  See August 2011 Hearing Tr. at 4-6.  She also testified that she wears a knee brace frequently and she would have a difficult time walking without it.  See August 2011 Hearing Tr. at 4-7.  An August 2011 VA examination revealed instability of her left medial collateral ligament.  At her October 2015 hearing before the Board, she testified that due to the recurrent instances of instability in her left knee, she regularly uses a knee brace and cane.  See October 2015 Hearing Tr. at 4, 6.  She reported that her left knee instability has required her to sit down for part of the day at her job because she cannot stand for eight hours.  See October 2015 Hearing Tr. at 3-5.  She testified that her left knee instability has persisted to the present.  See October 2015 Hearing Tr. at 7.  The Veteran is competent to give testimony concerning her left knee instability and its effect on her ability to perform her daily functions and work tasks, and the Board finds her statements to be credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This testimony is consistent with her reports of left knee instability during her VA examinations and as noted in her medical records.  Although the October 2008 and March 2010 VA examiners noted no objective evidence of instability and the August 2011 VA examiner noted only mild instability, the Veteran has consistently and credibly reported ongoing instability of her left knee that causes it to give way, requiring the use of a brace and cane throughout the appeal period.  Thus, the Board resolves all doubt in favor of the Veteran and finds that actual improvement in her ability to function under the ordinary conditions of life and work has not been shown.  As such, the reduction in the 30 percent rating for left knee instability was improper, and the rating should be restored.    


ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, the Veteran's 30 percent rating for her left knee instability is restored effective August 1, 2009.


REMAND

The Veteran's appeal with regard to the remaining issues identified on the title page must remanded for the issuance of a Statement of the Case (SOC).  In a November 2015 rating decision, the RO denied service connection for depression and continued the denial of service connection for a right knee disorder and a low back disorder because the evidence submitted was not new and material.  In December 2015, the Veteran submitted a Notice of Disagreement, on the correct form, disagreeing with the decision on these issues.  The RO has not issued a SOC.  As such, these issues must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran and her representative a SOC regarding the issues of entitlement to service connection for an acquired psychiatric disorder and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a low back disorder and a right knee disorder.  She should be advised of the requirements to timely perfect an appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


